Citation Nr: 1131525	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  09-01 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for claimed diabetes mellitus, type II, including as secondary to the service-connected hypertension.  

2.  Entitlement to service connection for claimed coronary artery disease including as secondary to the service-connected hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran had active service from August 1971 to September 1975 and from September 1988 to January 1995.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the RO.  

The Veteran was afforded a hearing held at the RO before the undersigned Veterans Law Judge in October 2010.    

The claim of service connection for diabetes mellitus is being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  


FINDING OF FACT

The currently demonstrated coronary artery disease is shown as likely as not to have had its clinical onset during the Veteran's period of active service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by coronary artery disease is due to disease or injury that was incurred in active military service and is partially aggravated by a service-connected hypertension.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO provided a VCAA notice letter to the Veteran in August 2007, prior to the initial adjudication of the claims.   

The letter notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  

The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claims to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in the August 2007 letter.  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims.  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  

Therefore, the Board finds the duty to notify provisions of VCAA have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless.    

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  All available service treatment records were obtained.  

The VA treatment records were obtained and associated with the claims folder.  There is no identified relevant evidence that has not been obtained for review.  

The Veteran was afforded VA examinations in September 2007 and July 2009 to obtain medical evidence as to the nature and etiology of the claimed coronary artery disease.  

In June 2001, VA obtained a VHA opinion as to whether the coronary artery disease was related to disease or injury in service or a service-connected disability. 

The Veteran was afforded a VA examination in September 2007 to obtain medical evidence as to the nature and etiology of the claimed diabetes mellitus. 

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  


Pertinent Law and Regulations

In order to establish service connection, the facts, as shown by evidence, must demonstrate that a disease or injury resulting in current disability was incurred during service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131.  

Service connection may also be granted for a disability initially diagnosed after service when all of the evidence shows it to have been incurred in service.  38 C.F.R. § 3.303(d) (2010).  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).   

In addition, if a Veteran served continuously for ninety (90) or more days during a period of war or after December 31, 1946, and if diabetes mellitus or cardiovascular disease became manifest to a degree of 10 percent or more within one year from the date of the Veteran's termination of such service, that condition would be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  Such a presumption would be rebuttable, however, by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Presumptive service connection on the basis of herbicide exposure is provided for specified diseases manifested to a degree of 10 percent within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(a).

If a Veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type II diabetes mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy (defined as transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset), porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Effective August 31, 2010, VA has amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery to the list of diseases associated with exposure to certain herbicide agents.  The intended effect of this amendment is to establish presumptive service connection for these diseases based on herbicide exposure.  

Note 3 indicates that for purposes of section 3.309(e), the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease.

The final rule is applicable to claims received by VA on or after August 31, 2010 and to claims pending before VA on that date.  Additionally, VA will apply this rule in readjudicating certain previously denied claims as required by court orders in Nehmer v. Department of Veterans Affairs, No. CV-86-6161 TEH (N.D. Cal.). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Diseases Not Associated With Exposure to Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).

Notwithstanding the provisions of §§ 3.307, 3.309, the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude an appellant from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

During the pendency of this appeal, the provisions of 38 C.F.R. § 3.310 were revised.  Under this provision, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected as well.  

When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (effective prior to and from October 10, 2006).

The Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

Effective on October 10, 2006, the section heading of 38 C.F.R. § 3.310 was retitled "Disabilities that are proximately due to, or aggravated by, service-connected disease or injury."  The former paragraph (b) of 38 C.F.R. § 3.310 was redesignated as paragraph (c), and a new paragraph (b) was added.

The new provisions of 38 C.F.R. § 3.310 (b) indicate that "[a]ny increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  

However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  

The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level."

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court of Appeals for Veteran's Claims (Court) stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 


Service connection for coronary artery disease

The Veteran asserts that the service-connected hypertension caused the current coronary artery disease.  The Veteran served on active duty from August 1971 to September 1975 and from August 1984 to January 1995.  Service treatment records indicate that hypertension was diagnosed in 1989 and the Veteran had fluctuating control of the hypertension with medication.  

A January 1994 medical evaluation report indicates that the Veteran was seen in consultation for refractory hypertension.  The examiner noted that he did not detect any evidence from examination or medical records to indicate a secondary cause for the hypertension.  

The examiner suspected that the hypertension was essential and was caused by hypercholestemia, apparently type II.  It was noted that the Veteran was significantly overweight and sedentary.  Increased medication, weight reduction, and diet were recommended. 

Coronary artery disease was diagnosed in July 2006.  See the July 2006 discharge summary from Geauga Regional Hospital.  

In an April 2010 statement, Dr. W., Internal Medicine and Lipidology, opined that it was more likely than not that the Veteran's heart condition was aggravated or caused by the service-connected hypertension.  

The Board obtained a VHA opinion pursuant to the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097 (2000) (codified as amended at 38 U.S.C.A. § 5103A (West 2001)); 38 U.S.C.A. § 7109 (West 2002); and 38 C.F.R. § 20.901 in June 2011.  

In the June 2011 VHA opinion, a VA cardiologist, opined that it was at least as likely as not that the current coronary artery disease had its clinical onset in service.  Dr. J.L. stated that this process unfolds and progresses over years in most individuals, usually the result of a lack of mitigation of several risk factors.  Dr. J.L. noted that the Veteran's risk factors included his extensive family history of cardiovascular disease and lifestyle habits and decisions.  

Dr. J.L. indicated that the Veteran had several known cardiac risk factors during this interval.  Dr. J.L. also opined that it was not unreasonable to conclude that the Veteran's long-standing hypertension partially aggravated, but was not the sole or even primary cause of the Veteran's subsequent coronary artery disease.  

The evidence which weighs against the claim consists of the June 2009 VA examination report and the September 2007 VA examination report.    

The June 2009 VA examination report indicates that the examiner, a cardiologist, opined that the coronary artery disease was not due to the hypertension.  

The September 2007 VA examination report indicates that the examiner, a physician assistant, opined that it was less likely that the Veteran's heart condition was related to hypertension and that the Veteran had many risk factors such as morbid obesity, a history of hyperlipidemia, and family history.  

In a September 2007 addendum, a VA endocrinologist stated that considering the Veteran's co morbid conditions as well as the strong family history of heart disease, it was impossible to state that the Veteran's heart disease was related to hypertension without resorting to speculation.  

Based on its review of the record, the Board finds the evidence to be in equipoise in showing as likely as not that the current coronary artery disease service had its clinical onset during the Veteran's active service.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.

Accordingly, by extending the benefit of the doubt to the Veteran, a grant of service connection for coronary artery disease is warranted.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 



ORDER

Service connection for coronary artery disease is granted.   


REMAND

There is evidence of a current diagnosis of diabetes mellitus type II.  The medical evidence of record shows that diabetes mellitus Type II was first diagnosed in November 2003  See a January 2004 VA treatment record; see also the September 2007 VA examination report.  A July 2004 VA treatment record indicates that the Veteran had borderline diabetes mellitus, but his blood sugars have been normal without medication since coming to VA.  

The Veteran does not contend, nor does the evidence show that he served in the Republic of Vietnam or within the land borders of Vietnam, to include the contiguous waterways, during his service from August 1971 to September 1975.  Service records show that from August 1971 to September 1975, the Veteran served with the U.S. Navy and served aboard the USS Talbot (FFG 4).  

There is no evidence that this vessel served in contiguous waterways within the border of Vietnam.  Moreover, there is no showing that the Veteran was on a ship that entered in the waterways of Vietnam.  The Veteran in this regard does not assert that he came ashore or served aboard a ship in the waterways in the Republic of Vietnam.

Thus, the statutory presumptions for disabilities claimed as a result of exposure to herbicides does not apply in this case.  See 38 U.S.C.A. § 1116.; 38 C.F.R. § 3.307(a)(6)(iii); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); see also VAOPGCPREC 27-97.  

The Veteran's claim of service connection for diabetes mellitus does not fall within the purview of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307 (which provides for establishing service connection for diseases, including prostate cancer, on a presumptive basis based on herbicide exposure therein for veterans who served in Vietnam).

The post service treatment records show that Type II diabetes mellitus was diagnosed in approximately 2003.  The Veteran separated from service in January 1995.  
 
Given the favorable action in granting service connection for coronary artery disease, the Board finds that a VA examination is indicated to ascertain whether the claimed diabetes mellitus was caused or aggravated by the now service-connected heart disease.  

Accordingly, this remaining matter is REMANDED to the RO for the following action:

1.  The RO should take appropriate action to obtain copies of any outstanding records of medical treatment rendered the Veteran for the claimed diabetes mellitus that are not currently associated with the claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.  

2.  The RO then should schedule the Veteran for a VA examination in order to determine the nature and likely etiology of the claimed diabetes mellitus.  

The claims folder should be made available to the examiner for review in connection with the examination.  All indicated testing also should be performed.  

Based on his/her review of the case, the examiner should offer a medical opinion as to whether it is at least as likely as not that the Veteran's diabetes mellitus was caused or aggravated by the now service-connected coronary artery disease.  

3.  To help avoid future remand, VA must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  After completing the requested actions, and any additional notification and development deemed warranted, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, he and his representative should be furnished a Supplemental Statement of the Case, and should be afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


